Russell, C. J.
1. Within ten days after a bill of exceptions is signed and certified the plaintiff in error must cause a copy thereof to be served on the opposite party, or the writ of error will be dismissed. Civil Code, § 6160.
2. “The certificate of the trial judge to a bill of exceptions can not be amended by a supplemental certificate, changing the.date thereof to a different date, although the purpose of the supplemental certificate appears to be to correct a mistake in the original certificate, and though counsel for defendant in error may consent to such change being thus made.” Norris v. Baker County, 135 Ga. 229 (69 S. E. 106), citing Jones v. State, 127 Ga. 281 (56 S. E. 281), and Cordray v. Savannah Union Station Co., 134 Ga. 865 (65 S. E. 697).

Writ of error dismissed.